In this case the case-made was filed in this court on the last day of the six-months period allowed for perfecting the appeal. Eight days thereafter there was filed with the clerk of this court a purported petition in error, and the cause is now pending before us on motion to dismiss on the ground that the proceedings were not commenced within the statutory period. The point is well taken, and the appeal must be dismissed. A petition in error is a necessary requisite to the commencement of the proceedings, which "shall be commenced within six months from the rendition of the judgment or final order complained of." Chapter 18, p. 35, Sess. Laws 1910-11; White v. Hooker etal., 47 Okla. 453, 148 P. 719; McMasters v. English et al.,26 Okla. 818, 110 P. 1070; Board of County Commissioners v.Oxley, 8 Okla. 502, 58 P. 651; Marvel v. White, 5 Okla. 739,50 P. 87.
Dismissed. *Page 144